708 N.W.2d 110 (2006)
474 Mich. 1006
THIRD JUDICIAL CIRCUIT COURT, Plaintiff-Appellant,
v.
The JUDICIAL ATTORNEYS ASSOCIATION, Defendant-Appellee.
Docket Nos. 129500-1, (31), (33), (35) and (41), COA Nos. 262586, 263413.
Supreme Court of Michigan.
January 13, 2006.
On order of the Court, the motions for leave to file brief amicus curiae are GRANTED. The application for leave to appeal the September 15, 2005 orders of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. We further ORDER that the stay entered by this Court on September 29, 2005 remains in effect until completion of this appeal. The motion to vacate or reconsider is DENIED as moot.
We retain jurisdiction.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would deny leave to appeal.